COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               '
 Three Legged Monkey, L. P., James                            No. 08-12-00182-CV
 Michael Armstrong and 2700 N. Mesa            '
 LLC/Irene Borunda, Robert Borunda, John                         Appeal from the
 Billingslea and Anna Nazario,                 '
                                                               327th District Court
                       Appellants,             '
                                                            of El Paso County, Texas
                                               '
 v.
                                               '             (TC# 2012-DCV00099)
 Irene Borunda, Robert Borunda, John
 Billingslea and Anna Nazario/Three            '
 Legged Monkey, L. P., James Michael
 Armstrong and 2700 N. Mesa LLC,               '

                        Appellees.             '

                                          ORDER

       The Court GRANTS the motion to lift the bankruptcy stay filed by Appellants, Three

Legged Monkey, L. P., James Michael Armstrong and 2700 N. Mesa LLC. Therefore, the Court

REINSTATES the above-mentioned cause.

       Further, the clerk’s record (1 volume) received on June 22, 2012 and the reporter’s record

(3 volumes) received on June 20, 2012 have this day been filed. The Appellants’ brief is due 20

days from the date of this order.

       IT IS SO ORDERED this 7th day of August, 2013.

                                            PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.